EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Andress on 4-6-2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In lines 1-2, “A system for lubrication of a bearing of a harvesting machine,” 
has been amended to: — A system for lubrication of a bearing of a shaft of a harvesting machine,—
In the last line, “move the lubricant from the bearing to the filter.” 
has been amended to: — move the lubricant from the bearing to the filter; and 
wherein the bearing includes an inner race, an outer race, and a roll element disposed between the inner race and the outer race; 
the drainage channel includes a connecting channel parallel with the shaft and passing through the outer race to receive the lubricant from the bearing.—

Claim 11 has been amended as follows:
In line 16, “a connecting channel passing through” 
has been amended to: — a connecting channel parallel with the shaft and passing through —

Claim 20 has been amended as follows:
In line 27, “a connecting channel passing through” 


Claim 21 has been amended as follows:
In lines 1-7, “wherein: 
the bearing includes an inner race, an outer race, and a roll element disposed between the inner race and the outer race; 
the lubricant line includes a feed channel passing through the outer race to supply the lubricant to the roll element; and
the drainage channel includes a connecting channel passing through the outer race to receive the lubricant from the bearing.” 
has been amended to: — wherein: the lubricant line includes a feed channel passing through the outer race to supply the lubricant to the roll element.—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671